      Case: 1:21-cv-04688 Document #: 1 Filed: 09/01/21 Page 1 of 12 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JAMIL GRAYER,                            )
                                         )
                Plaintiff,               )
v.                                       )                           NO.     21 CV 4688
                                         )
CITY OF CHICAGO, OFFICER GOZDAL, UNKNOWN )
CHICAGO POLICE OFFICER 1, and UNKNOWN    )
CHICAGO POLICE OFFICER 2,                )
                                         )
                Defendants.              )                           JURY TRIAL DEMANDED

                                          COMPLAINT

        NOW COMES the Plaintiff, JAMIL GRAYER, by and through his attorney, BASILEIOS

J. FOUTRIS, and for his Complaint against the Defendants, CITY OF CHICAGO, OFFICER

GOZDAL, UNKNOWN CHICAGO POLICE OFFICER 1, and UNKNOWN CHICAGO

POLICE OFFICER 2, states as follows:

                                         Nature of Action

        1.      This action is brought pursuant to the Laws of the United States Constitution,

through 42 U.S.C. §1983 and 42 U.S.C. §1988, to redress deprivations of the Civil Rights of the

Plaintiff by the Defendants in connection with an incident on September 6, 2020.

                                     Jurisdiction and Venue

        2.      This Court has jurisdiction pursuant to 28 U.S.C. §1331, 28 U.S.C. §1343, and 28

U.S.C. §1367.

        3.      At all relevant times, the Plaintiff was a resident of the State of Illinois in this

Judicial District.

        4.      At all relevant times, the CITY OF CHICAGO was a municipal corporation located

in the State of Illinois in this Judicial District. At all relevant times, the CITY OF CHICAGO was



                                                 1
      Case: 1:21-cv-04688 Document #: 1 Filed: 09/01/21 Page 2 of 12 PageID #:2




the employer of Defendants OFFICER GOZDAL, UNKNOWN CHICAGO POLICE OFFICER

1, and UNKNOWN CHICAGO POLICE OFFICER 2.                         Defendants OFFICER GOZDAL,

UNKNOWN CHICAGO POLICE OFFICER 1, and UNKNOWN CHICAGO POLICE OFFICER

2, were at all relevant times employed by Defendant CITY OF CHICAGO as duly appointed

POLICE OFFICERS acting within the course and scope of their employment and under color of

law. Defendants OFFICER GOZDAL, UNKNOWN CHICAGO POLICE OFFICER 1, and

UNKNOWN CHICAGO POLICE OFFICER 2, are being sued in their individual capacities with

respect to the federal claims. The state claims against the CITY OF CHICAGO are being advanced

both on a respondeat superior basis, as that Defendant is the employer of Defendants OFFICER

GOZDAL, UNKNOWN CHICAGO POLICE OFFICER 1, and UNKNOWN CHICAGO

POLICE OFFICER 2, and pursuant to Illinois’ indemnification statute.

        5.     All the events giving rise to the claims asserted herein occurred within this Judicial

District.

                                                Facts

        6.     On September 6, 2020, the Plaintiff was driving a vehicle in Chicago, IL. As he

was driving the vehicle, the Plaintiff was not violating any laws, rules, or ordinances. Additionally,

at that time, there was no probable cause or reasonable suspicion to believe that the Plaintiff was

violating any laws, rules, or ordinances. Similarly, the vehicle that the Plaintiff was in was not in

violation of any laws, rules, or ordinances; and there was no probable cause or reasonable suspicion

to believe that it was in violation of any laws, rules, or ordinances.

        7.     Even though there was no lawful justification for doing so, on the above-referenced

date, OFFICER GOZDAL, UNKNOWN CHICAGO POLICE OFFICER 1, and UNKNOWN




                                                  2
      Case: 1:21-cv-04688 Document #: 1 Filed: 09/01/21 Page 3 of 12 PageID #:3




CHICAGO POLICE OFFICER 2, pulled over the Plaintiff’s vehicle. The Plaintiff was never told

why his vehicle was pulled over.

        8.      UNKNOWN CHICAGO POLICE OFFICER 1 was a female police officer, and

UNKNOWN CHICAGO POLICE OFFICER 2 was a male police officer.

        9.      After pulling over the vehicle, the individual Defendants approached the Plaintiff’s

vehicle. After they approached the vehicle, Defendant GOZDAL ordered the Plaintiff to exit the

vehicle. There was no probable cause or legal justification to do so.

        10.     Nevertheless, the Plaintiff immediately complied with the order.

        11.     The individual Defendants thereafter took the Plaintiff’s identification and “ran”

his name in a CPD database.

        12.     The search of the Plaintiff’s name revealed that the Plaintiff was not suspected of

any criminal or unlawful activity.

        13.     After exiting the vehicle, the Plaintiff was not free to go, and was ordered to stay

near the trunk of his vehicle by the individual Defendants.

        14.     At that point in time, the Plaintiff was being detained by the individual Defendants.

There was no legal justification to detain the Plaintiff at that time.

        15.     After he exited the vehicle, while he was being detained, the Plaintiff’s person was

searched by Defendant GOZDAL. The Plaintiff did not give consent for his person to be searched.

Additionally, there was no probable cause or legal justification to search the Plaintiff’s person.

        16.     After he exited his vehicle, UNKNOWN CHICAGO POLICE OFFICER 2 began

searching the interior of the Plaintiff’s vehicle. The Plaintiff expressly told the individual

Defendants that he did not consent to the search of his vehicle. There was no probable cause or

legal justification to search the Plaintiff’s vehicle.




                                                    3
      Case: 1:21-cv-04688 Document #: 1 Filed: 09/01/21 Page 4 of 12 PageID #:4




          17.   After a period of time, the Defendants, OFFICER GOZDAL, UNKNOWN

CHICAGO POLICE OFFICER 1, and UNKNOWN CHICAGO POLICE OFFICER 2, let the

Plaintiff leave the scene without charging him with any crime, and without giving him any tickets.

The Defendants, OFFICER GOZDAL, UNKNOWN CHICAGO POLICE OFFICER 1, and

UNKNOWN CHICAGO POLICE OFFICER 2, did not create any paperwork regarding their

interaction with the Plaintiff.

          18.   The September 6, 2020, detention and the search of the Plaintiff’s vehicle and

person were done without legal justification and without probable cause.

          19.   All of the Defendants’ above-referenced acts were intentional and/or willful and

wanton and/or unreasonable.

                                 COUNT I - 42 U.S.C. §1983
                        Unlawful Detention/Seizure – Defendant Officers

          20.   The Plaintiff re-alleges Paragraphs 1 through 19, inclusive, and incorporates those

Paragraphs herein, as though fully stated as this Paragraph 20.

          21.   As described above, OFFICER GOZDAL, UNKNOWN CHICAGO POLICE

OFFICER 1, and UNKNOWN CHICAGO POLICE OFFICER 2 each unreasonably seized and/or

unlawfully detained the Plaintiff’s person.

          22.   The misconduct was undertaken by OFFICER GOZDAL, UNKNOWN CHICAGO

POLICE OFFICER 1, and UNKNOWN CHICAGO POLICE OFFICER 2 under color of law,

under the course and scope of their employment, was objectively unreasonable and/or with malice,

and/or was undertaken intentionally and/or with willful indifference to the Plaintiff’s constitutional

rights.




                                                  4
      Case: 1:21-cv-04688 Document #: 1 Filed: 09/01/21 Page 5 of 12 PageID #:5




        23.     The acts of OFFICER GOZDAL, UNKNOWN CHICAGO POLICE OFFICER 1,

and UNKNOWN CHICAGO POLICE OFFICER 2 were undertaken in violation of the Plaintiff’s

rights as guaranteed by the United States Constitution.

        24.     As a direct and proximate result of the acts of OFFICER GOZDAL, UNKNOWN

CHICAGO POLICE OFFICER 1, and UNKNOWN CHICAGO POLICE OFFICER 2, the

Plaintiff was injured, suffered emotional anxiety, mental trauma, humiliation, fear, stress, pain and

suffering, and other damages.

        WHEREFORE, the Plaintiff, JAMIL GRAYER, prays for judgment in his favor and

against the Defendants, OFFICER GOZDAL, UNKNOWN CHICAGO POLICE OFFICER 1, and

UNKNOWN CHICAGO POLICE OFFICER 2, awarding compensatory damages, punitive

damages, attorney fees, and costs against the Defendants, as well as any other relief this Court

deems just and appropriate.

                                  COUNT II - 42 U.S.C. §1983
                                Unlawful Search – Officer Gozdal

        25.     The Plaintiff re-alleges Paragraphs 1 through 24, inclusive, and incorporates those

Paragraphs herein, as though fully stated as this Paragraph 25.

        26.     As described above, OFFICER GOZDAL searched the Plaintiff without his consent

or legal justification.

        27.     The misconduct was undertaken by OFFICER GOZDAL under color of law, under

the course and scope of his employment, was objectively unreasonable and/or with malice, and/or

was undertaken intentionally and/or with willful indifference to the Plaintiff’s constitutional rights.

        28.     The acts of OFFICER GOZDAL were undertaken in violation of the Plaintiff’s

rights as guaranteed by the United States Constitution.




                                                  5
      Case: 1:21-cv-04688 Document #: 1 Filed: 09/01/21 Page 6 of 12 PageID #:6




        29.     As a direct and proximate result of the acts of OFFICER GOZDAL, the Plaintiff

was injured, suffered emotional anxiety, mental trauma, humiliation, fear, stress, pain and

suffering, and other damages.

        WHEREFORE, the Plaintiff, JAMIL GRAYER, prays for judgment in his favor and

against the Defendant, OFFICER GOZDAL, awarding compensatory damages, punitive damages,

attorney fees, and costs against the Defendant, as well as any other relief this Court deems just and

appropriate.

                                COUNT III - 42 U.S.C. §1983
                     Unlawful Search – Unknown Chicago Police Officer 2

        30.     The Plaintiff re-alleges Paragraphs 1 through 29, inclusive, and incorporates those

Paragraphs herein, as though fully stated as this Paragraph 30.

        31.     As described above, UNKNOWN CHICAGO POLICE OFFICER 2 searched the

Plaintiff’s vehicle without his consent or legal justification.

        32.     The misconduct was undertaken by UNKNOWN CHICAGO POLICE OFFICER

2 under color of law, under the course and scope of his employment, was objectively unreasonable

and/or with malice, and/or was undertaken intentionally and/or with willful indifference to the

Plaintiff’s constitutional rights.

        33.     The acts of UNKNOWN CHICAGO POLICE OFFICER 2 were undertaken in

violation of the Plaintiff’s rights as guaranteed by the United States Constitution.

        34.     As a direct and proximate result of the acts of UNKNOWN CHICAGO POLICE

OFFICER 2, the Plaintiff was injured, suffered emotional anxiety, mental trauma, humiliation,

fear, stress, pain and suffering, and other damages.

        WHEREFORE, the Plaintiff, JAMIL GRAYER, prays for judgment in his favor and

against the Defendant, UNKNOWN CHICAGO POLICE OFFICER 2, awarding compensatory



                                                   6
      Case: 1:21-cv-04688 Document #: 1 Filed: 09/01/21 Page 7 of 12 PageID #:7




damages, punitive damages, attorney fees, and costs against the Defendant, as well as any other

relief this Court deems just and appropriate.

                                  COUNT IV - 42 U.S.C. §1983
                    Failure to Intervene – Unknown Chicago Police Officer 1

        35.     The Plaintiff re-alleges Paragraphs 1 through 34, inclusive, and incorporates those

Paragraphs herein, as though fully stated as this Paragraph 35.

        36.     As described above, OFFICER GOZDAL searched the Plaintiff’s person without

his consent or legal justification. Additionally, as described above, UNKNOWN CHICAGO

POLICE OFFICER 2 searched the Plaintiff’s vehicle without his consent or legal justification.

UNKNOWN CHICAGO POLICE OFFICER 1 was present and had a reasonable opportunity to

prevent the harm and/or the unlawful behavior referenced above, including both the search of the

Plaintiff’s vehicle and the search of the Plaintiff’s person, but failed and/or declined to do so. As

such, UNKNOWN CHICAGO POLICE OFFICER 1 stood by and watched without intervening to

prevent the aforesaid constitutional violations and/or deprivations to which the Plaintiff was

subjected in violation of the United States Constitution, even though she had a reasonable

opportunity to prevent the harm and/or the unlawful behavior referenced above, but failed and/or

declined to do so

        37.     The misconduct was undertaken by UNKNOWN CHICAGO POLICE OFFICER

1 under color of law, under the course and scope of her employment, was objectively unreasonable

and/or with malice, and/or was undertaken intentionally and/or with willful indifference to the

Plaintiff’s constitutional rights.

        38.     The acts of UNKNOWN CHICAGO POLICE OFFICER 1 were undertaken in

violation of the Plaintiff’s rights as guaranteed by the United States Constitution.




                                                 7
      Case: 1:21-cv-04688 Document #: 1 Filed: 09/01/21 Page 8 of 12 PageID #:8




       39.     As a direct and proximate result of the acts of UNKNOWN CHICAGO POLICE

OFFICER 1, the Plaintiff was injured, suffered emotional anxiety, mental trauma, humiliation,

fear, stress, pain and suffering, and other damages.

       WHEREFORE, the Plaintiff, JAMIL GRAYER, prays for judgment in his favor and

against the Defendant, UNKNOWN CHICAGO POLICE OFFICER 1, awarding compensatory

damages, punitive damages, attorney fees, and costs against the Defendant, as well as any other

relief this Court deems just and appropriate.

                              COUNT V – Illinois State Law
                Respondeat Superior False Detention/Arrest – City of Chicago

       40.     The Plaintiff re-alleges Paragraphs 1 through 39, inclusive, and incorporates those

Paragraphs herein, as though fully stated as this Paragraph 40.

       41.     As described above, Defendant, CITY OF CHICAGO, by and through its

employees, OFFICER GOZDAL, UNKNOWN CHICAGO POLICE OFFICER 1, and

UNKNOWN CHICAGO POLICE OFFICER 2, who were acting in the course and scope of their

employment, detained and/or arrested the Plaintiff, or caused the Plaintiff to be detained and/or

arrested, without a warrant, without probable cause and without legal justification. Due to the

detention and/or arrest, the Plaintiff had his liberty to move about restrained by the Chicago

employees.

       42.     As a proximate result of the aforementioned intentional, harmful and/or offensive

conduct of Defendant, CITY OF CHICAGO, by and through its employees OFFICER GOZDAL,

UNKNOWN CHICAGO POLICE OFFICER 1, and UNKNOWN CHICAGO POLICE OFFICER

2, who were acting in the course and scope of their employment, the Plaintiff was injured; has

endured and will in the future endure physical and emotional pain and suffering; has become

disfigured and disabled; has suffered a loss of his normal life and/or disability; and has incurred



                                                 8
      Case: 1:21-cv-04688 Document #: 1 Filed: 09/01/21 Page 9 of 12 PageID #:9




and will in the future incur expenses for hospitalizations, medical care, rehabilitative care and other

related medical costs.

         43.   The above-referenced misconduct was undertaken by OFFICER GOZDAL,

UNKNOWN CHICAGO POLICE OFFICER 1, and UNKNOWN CHICAGO POLICE OFFICER

2 under color of law and under the course and scope of their employment, and was undertaken

intentionally. Pursuant to the doctrine of respondeat superior, as the employer of Defendants

OFFICER GOZDAL, UNKNOWN CHICAGO POLICE OFFICER 1, and UNKNOWN

CHICAGO POLICE OFFICER 2, Defendant, CITY OF CHICAGO, is liable to the Plaintiff for

the Defendants’, OFFICER GOZDAL, UNKNOWN CHICAGO POLICE OFFICER 1, and

UNKNOWN CHICAGO POLICE OFFICER 2, actions/interaction with the Plaintiff, as outlined

above.

         WHEREFORE, the Plaintiff, JAMIL GRAYER, prays for judgment in his favor and

against the Defendant, CITY OF CHICAGO, awarding compensatory damages and costs against

the Defendant, as well as any other relief this Court deems just and appropriate.

                             COUNT VI – Illinois State Law
     Respondeat Superior Invasion of Privacy/unreasonable intrusion upon seclusion of
                           Plaintiff’s person – City of Chicago

         44.   The Plaintiff re-alleges Paragraphs 1 through 43, inclusive, and incorporates those

Paragraphs herein, as though fully stated as this Paragraph 44.

         45.   As described above, Defendant, CITY OF CHICAGO, by and through its

employee, OFFICER GOZDAL, who was acting in the course and scope of his employment,

invaded the Plaintiff’s privacy by unreasonably intruding upon the seclusion of Plaintiff’s person

when he searched the Plaintiff’s person without probable cause and without legal justification.




                                                  9
    Case: 1:21-cv-04688 Document #: 1 Filed: 09/01/21 Page 10 of 12 PageID #:10




       46.       As a proximate result of the aforementioned intentional, harmful and/or offensive

conduct of Defendant, CITY OF CHICAGO, by and through its employee OFFICER GOZDAL,

who was acting in the course and scope of his employment, the Plaintiff was injured; has endured

and will in the future endure physical and emotional pain and suffering; has become disfigured

and disabled; has suffered a loss of his normal life and/or disability; and has incurred and will in

the future incur expenses for hospitalizations, medical care, rehabilitative care and other related

medical costs.

       47.       The above-referenced misconduct was undertaken by OFFICER GOZDAL under

color of law and under the course and scope of his employment, and was undertaken intentionally.

Pursuant to the doctrine of respondeat superior, as the employer of Defendant OFFICER

GOZDAL, Defendant, CITY OF CHICAGO, is liable to the Plaintiff for the Defendant’s,

OFFICER GOZDAL, actions/interaction with the Plaintiff, as outlined above.

       WHEREFORE, the Plaintiff, JAMIL GRAYER, prays for judgment in his favor and

against the Defendant, CITY OF CHICAGO, awarding compensatory damages and costs against

the Defendant, as well as any other relief this Court deems just and appropriate.

                            COUNT VII – Illinois State Law
     Respondeat Superior Invasion of Privacy/unreasonable intrusion upon seclusion of
                           Plaintiff’s vehicle – City of Chicago

       48.       The Plaintiff re-alleges Paragraphs 1 through 47, inclusive, and incorporates those

Paragraphs herein, as though fully stated as this Paragraph 48.

       49.       As described above, Defendant, CITY OF CHICAGO, by and through its

employee, UNKNOWN CHICAGO POLICE OFFICER 2, who was acting in the course and scope

of his employment, invaded the Plaintiff’s privacy by unreasonably intruding upon the seclusion




                                                 10
     Case: 1:21-cv-04688 Document #: 1 Filed: 09/01/21 Page 11 of 12 PageID #:11




of Plaintiff’s person when he searched the Plaintiff’s vehicle without probable cause and without

legal justification.

        50.     As a proximate result of the aforementioned intentional, harmful and/or offensive

conduct of Defendant, CITY OF CHICAGO, by and through its employee UNKNOWN

CHICAGO POLICE OFFICER 2, who was acting in the course and scope of his employment, the

Plaintiff was injured; has endured and will in the future endure physical and emotional pain and

suffering; has become disfigured and disabled; has suffered a loss of his normal life and/or

disability; and has incurred and will in the future incur expenses for hospitalizations, medical care,

rehabilitative care and other related medical costs.

        51.     The above-referenced misconduct was undertaken by UNKNOWN CHICAGO

POLICE OFFICER 2 under color of law and under the course and scope of his employment, and

was undertaken intentionally. Pursuant to the doctrine of respondeat superior, as the employer of

Defendant UNKNOWN CHICAGO POLICE OFFICER 2, Defendant, CITY OF CHICAGO, is

liable to the Plaintiff for the Defendant’s, UNKNOWN CHICAGO POLICE OFFICER 2,

actions/interaction with the Plaintiff, as outlined above.

        WHEREFORE, the Plaintiff, JAMIL GRAYER, prays for judgment in his favor and

against the Defendant, CITY OF CHICAGO, awarding compensatory damages and costs against

the Defendant, as well as any other relief this Court deems just and appropriate.

                                 Count VIII - Illinois State Law
                                Indemnification - City of Chicago

        52.     The Plaintiff re-alleges Paragraphs 1 through 51, inclusive, and incorporates those

Paragraphs herein, as though fully stated as this Paragraph 52.

        53.     At all relevant times the Defendant Officers were acting under color of law and

under the course and scope of their employment.



                                                 11
    Case: 1:21-cv-04688 Document #: 1 Filed: 09/01/21 Page 12 of 12 PageID #:12




       54.    At all relevant times the CITY OF CHICAGO was the employer of the Defendant

Officers.

       WHEREFORE, the Plaintiff, JAMIL GRAYER, pursuant to 745 ILCS 10/9-102, demands

judgment against Defendant, CITY OF CHICAGO, in the amounts awarded to the Plaintiff against

the Defendants, OFFICER GOZDAL, UNKNOWN CHICAGO POLICE OFFICER 1, and

UNKNOWN CHICAGO POLICE OFFICER 2, and for whatever additional relief this Court

deems just and appropriate.



                                       JURY DEMAND



       The Plaintiff demands a trial by jury on all Counts.



                                     Respectfully Submitted by,


                                     s/Basileios J. Foutris
                                     BASILEIOS J. FOUTRIS
                                     Attorney for Plaintiff
                                     FOUTRIS LAW OFFICE, LTD.
                                     53 W. Jackson, Suite 252
                                     Chicago, IL 60604
                                     312-212-1200
                                     bfoutris@foutrislaw.com




                                               12
